Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Pageiof8 PagelD#:1

MICHAEL P. HEALY, #4777-0

1188 Bishop Street, Suite 3304
Honolulu, HI 96813

Telephone: (808) 525-8584

Facsimile: (808) 376-8695

E-Mail: honolululawyer@outlook.com

CHARLES H. BROWER, #1980-0
900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E-Mail: honolululaw808@gmail.com

Attorneys for Plaintiff

 

 

Vince Picar
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAITI
VINCE PICAR, ) CIVIL NO.
)
Plaintiff, ) COMPLAINT; JURY
) DEMAND; SUMMONS
Vs. )
)
ROBERTS HAWAII, INC., )
)
Defendant. )
_ )
COMPLAINT

COMES NOW, Plaintiff VINCE PICAR, by and through his attorneys Charles
H. Brower and Michael P. Healy, and for causes of action against Defendant, alleges

and avers as follows:
Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Page2of8 PagelD#: 2

STATUS OF THE PARTIES

1. Plaintiff VINCE PICAR (hereinafter “PICAR”) is and was at all times
mentioned herein a resident of Hilo, Hawaii.

2. Defendant ROBERTS HAWAII, INC., (hereinafter “ROBERTS”) at all
times mentioned herein is a domestic profit corporation incorporated in the State of
Hawaii.

NATURE OF THE CASE

3. Plaintiff PICAR was hired by Defendant ROBERTS in 2002 as a school bus
driver in Hilo, Hawaii.

4. Plaintiff PICAR was denied a reasonable accommodation for an assumed
drug use/addiction problem in July 2020, and was terminated from employment with
Defendant ROBERTS due to the assumed drug related disabilities on July 24, 2020.

5. This case is also brought pursuant to the Hawaii Whistleblower Proctection
Act in that Plaintiff was terminated after reporting violations of law regarding safety
to Defendant ROBERTS.

6. Plaintiff filed a Charge of Discrimination for disability discrimination with
the Equal Employment Opportunity Commission (EEOC) on April 14, 2021, which

was assigned case number 486-2021-00244.
Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Page3of8 PagelD#: 3

JURISDICTION

7. The jurisdiction of this Court is pursuant to The Americans With Disability
Act of 1990, as amended by the ADA Amendments Act of 2008.

8. The administrative prerequisites for filing the disability discrimination cause
of action have been fulfilled. A Dismissal and Notice of Rights was issued by the
EEOC on May 25, 2021.

STATEMENT OF FACTS

9. Plaintiff PICAR was hired by Defendant ROBERTS in 2002 as a school bus
driver in Hilo, Hawaii.

10. In July 2020, Plaintiff was notified that he needed to take a drug test for the
upcoming school year. Plaintiff has never used illegal drugs and had always passed
drug tests during his employment with Defendant ROBERTS.

11. On July 14, 2020, Plaintiff took the drug test as required.

12. On July 23, 2020, Plaintiff was notified by the Medical Review Officer for
the testing facility that the drug test had been found to be “invalid”, and that
Defendant ROBERTS would notify Plaintiff when to retake the test. Plaintiff was
ready to retake the drug test.

13. On July 22, 2020, Plaintiff had seen his doctor due to Covid-19 related
symptoms, and he was placed off work until July 31, 2020, due to his Covid-19

symptoms.
Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Page4of8 PagelD#: 4

14. On July 23, 2020, Jennifer Martin, Plaintiff's supervisor (hereinafter
“MARTIN”) sent Plaintiff a text to call her.

15. On July 23, 2020, Plaintiff sent a note from his doctor to the supervisor,
MARTIN that he would be unable to work unti! July 31, 2020, due to Covid-19
symptoms.

16. On July 24, 2020, Plaintiff was notified that he was terminated from
employment with Defendant ROBERTS, claiming that Plaintiff had refused to retake
his drug test.

17. Prior to the aforesaid July 2020 issues with an invalid drug test, Plaintiffs
attendance and work performance were good, and Plaintiff was able to perform the
essential job functions of his position. Plaintiffhad never been disciplined, nor failed
to take and pass drug tests during his employment with Defendant ROBERTS.

18. Plaintiff was denied a reasonable accommodation for an assumed disability
of drug use in the form of being allowed to retake his drug test.

19. If not for Defendant ROBERTS failure to allow Plaintiff to retake the drug
test, and assumptions that he was using drugs, Plaintiff would not have been
terminated from employment.

20. Plaintiff had complained before termination about safety issues with his
school bus which had not been repaired and caused safety concerns. Plaintiff had

submitted written reports, and sent a letter to management about safety problems with

4
Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Page5of8 PagelD#:5

his assigned school bus, but necessary repairs had not been made by the mechanics.
Defendant ROBERTS management had not responded to the complaints of Plaintiff
prior to his termination.
STATEMENT OF CLAIMS
COUNT 1 - DISABILITY DISCRIMINATION

21. Plaintiff repeats and realleges all prior allegations as if fully set forth
herein.

22. The Americans With Disabilities Act of 1990, as amended, prohibits
discrimination due to a disability, and to provide a reasonable accommodation to an
employee with a disability, including medical leave. This includes situations where
an employer regards an employee to have a disability, including assuming an
employee is using drugs.

23. The aforesaid acts and/or conduct of Defendants constitute discrimination
as they were acts and/or failure to act by Defendants and its employees in direct
violation of the Americans With Disabilities Act of 1990, as amended.

24. When Plaintiffs drug test was found to be “invalid”, Defendant
ROBERTS regarded Plaintiffas having a disability related to drug use/addiction and

terminated Plaintiff's employment.
Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Page6of8 PagelD#: 6

25. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due him.

26. Asa further direct and proximate result of said unlawful conduct, Plaintiff
has suffered the indignity of harassment, the invasion of his right to be free from
unlawful employment practices, and great humiliation, which is manifest in emotional
distress.

27. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about his future and his ability to support himself, harm to his employability and
earning capacity as well as loss of a career advancement opportunity, painful
embarrassment among his friends and co-workers, disruption of his personal life, and
loss of enjoyment of the ordinary pleasures of everyday life for which he is entitled
to an award of general damages.

COUNT II
WHISTLEBLOWER’S PROTECTION ACT
28. Plaintiff repeats and realleges all prior allegations as if fully set forth

herein.
Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Page 7of8 PagelD#: 7

29. The termination alleged was in violation of H.R.S. § 378-62 due to

Plaintiff's report of a violation of law regarding the safety of his school bus, which

Defendant ROBERTS ignored.

30. The actions of Defendants and their employees as described above are

oppressive, outrageous, and otherwise characterized by aggravating circumstances

sufficient to justify the imposition of punitive damages.

WHEREFORE, upon a hearing hereof Plaintiff PICAR prays that judgment

be entered on all Counts:

A.

ee

For reinstatement to Plaintiff PICAR’s position with Defendant
ROBERT’s, including all benefits; and

For all damages to which Plaintiff PICAR is entitled, including
general damages and other damages to be proven at trial; and
For special damages, including back pay, front pay and other
expenses; and

For punitive damages; and

For attorney’s fees, costs, and interest, including prejudgment
interest; and

For such other and further relief as is appropriate.

The total amount of damages prayed for exceeds the minimum jurisdictional

limits of this Court.
Case 1:21-cv-00355-WRP-NONE Document1 Filed 08/23/21 Page 8of8 PagelD#: 8

DATED: Honolulu, Hawaii, August 23, 2021.

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Vince Picar
